DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4 and 7 are canceled.
Claim 5 has been amended
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yan [WO 2016/197905] in view of Hawkins [US Pat # 6,837,123].

Regarding claim 5-6: Yan discloses a method for manufacturing a gear mechanism, the gear mechanism comprising a gear shaped to have:
a bottom land (K-M);
a first tooth flank (I-K) connected to the bottom land;
a second tooth flank (O-M) connected to the bottom land;
a first tooth face (130) connected to the first tooth flank; and
a second tooth face (110) connected to the second tooth flank,
wherein the bottom land is curved, a radius of curvature of the first tooth flank (R2) is greater than a radius of curvature of the second tooth flank (R1), and parts of the first tooth flank and the second tooth flank connected to connection points (J’ and N’) are curved such that a distance of each of the parts from a shaft center of the gear decreases toward the connection points and that a gradient of each of the parts decreases toward the connection points,
the method comprising:
forming the bottom land, the first tooth flank (I-K), the second tooth flank (O-M), a first temporal tooth face (P-O, see fig 1) and a second temporal tooth face (H-I); and carrying out a step of forming the first tooth face by processing the first temporal tooth face and a step of forming the second tooth face by processing the second temporal tooth face (see fig 1).
wherein the first temporal tooth face (P-O) and the second temporal tooth face (H-I) are formed such that a scoop creation diameter of the first temporal tooth face and a scoop creation diameter of the second temporal tooth face are uniform (see fig 1).
wherein a pressure angle of the first tooth face and a pressure angle of the second tooth face are equal (see translation).
Yan does not explicitly show a curved bottom. However, Howkins shows a curved bottom (see fig 6) wherein the bottom land is curved to protrude toward an outer radius side of the gear. (see fig 6 the bottom of gear teeth G11 has the curvature of the gear).
It would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have made the bottom of the teeth gear curved to create a smooth surface for meshing teeth. 
Response to Arguments
Applicant's arguments filed on 10/24/2022 have been fully considered but they are not persuasive. 
In response to applicant argument that Yan fails to disclose wherein the first temporal tooth face and the second temporal tooth face are formed such that a scoop creation diameter of the first temporal tooth face and a scoop creation diameter of the second temporal tooth face are uniform 
Yan clearly shows in figure 1 a scoop areas N’-M and J’-K diameters of first temporal tooth face (P-O) and the second temporal tooth face are uniform (smooth surfaces).


    PNG
    media_image1.png
    616
    572
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    771
    618
    media_image2.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on 5712727107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658